UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended:September 30, 2012 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-54835 MALVERN BANCORP, INC. (Exact name of Registrant as specified in its charter) Pennsylvania 45-5307782 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 42 E. Lancaster Avenue, Paoli, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (610) 644-9400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.01 par value per share The NASDAQ Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES oNO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES oNO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESxNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YESoNO x The aggregate market value of the 2,259,947 shares of the common stock of Malvern Federal Bancorp, Inc. (the predecessor to the Registrant), held by non-affiliates, based upon the closing price of $7.75 for the common stock on March 31, 2012, reported by the NASDAQ Stock Market, was approximately $17.5 million.Shares of common stock held by Malvern Federal Mutual Holding Company and its executive officers, directors and certain benefit plans have been excluded since such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares of the Issuer’s common stock, par value $0.01 per share, outstanding as of December 21, 2012 was 6,558,473. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement for the 2013 Annual Meeting of Shareholders are incorporated by reference into Part III, Items 10-14 of this Form 10-K. MALVERN BANCORP, INC. 2-K TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 44 Item 1B. Unresolved Staff Comments 48 Item 2. Properties 49 Item 3. Legal Proceedings 50 Item 4. Mine Safety Disclosures 50 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 50 Item 6. Selected Financial Data 51 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 52 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 68 Item 8. Financial Statements and Supplementary Data 69 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules SIGNATURES i Table of Contents Forward-Looking Statements This Annual Report on Form 10-K contains certain forward looking statements (as defined in the Securities Exchange Act of 1934 and the regulations hereunder).Forward looking statements are not historical facts but instead represent only the beliefs, expectations or opinions of Malvern Bancorp, Inc. and its management regarding future events, many of which, by their nature, are inherently uncertain. Forward looking statements may be identified by the use of such words as: “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate,” or words of similar meaning, or future or conditional terms such as “will,” “would,” “should,” “could,” “may,” “likely,” “probably,” or “possibly.” Forward looking statements include, but are not limited to, financial projections and estimates and their underlying assumptions; statements regarding plans, objectives and expectations with respect to future operations, products and services; and statements regarding future performance. Such statements are subject to certain risks, uncertainties and assumption, many of which are difficult to predict and generally are beyond the control of Malvern Bancorp, Inc. and its management, that could cause actual results to differ materially from those expressed in, or implied or projected by, forward looking statements. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward looking statements: (1) economic and competitive conditions which could affect the volume of loan originations, deposit flows and real estate values; (2) the levels of non-interest income and expense and the amount of loan losses; (3) competitive pressure among depository institutions increasing significantly; (4) changes in the interest rate environment causing reduced interest margins; (5) general economic conditions, either nationally or in the markets in which Malvern Bancorp, Inc. is or will be doing business, being less favorable than expected;(6) political and social unrest, including acts of war or terrorism; or (7) legislation or changes in regulatory requirements adversely affecting the business in which Malvern Bancorp, Inc. will be engaged. Malvern Bancorp, Inc. undertakes no obligation to update these forward looking statements to reflect events or circumstances that occur after the date on which such statements were made. PART I Item 1.Business. General On October 11, 2012, Malvern Bancorp, Inc. (the “Company” or “Malvern Bancorp-New”) completed the “second-step” conversion of the Bank from the mutual holding company structure to the stock holding company structure pursuant to a Plan of Conversion and Reorganization. Upon completion of the conversion and reorganization, Malvern Bancorp-New, a Pennsylvania company, became the holding company for Malvern Federal Savings Bank (“Malvern Federal Savings” or the “Bank”) and owns all of the issued and outstanding shares of the Bank’s common stock. In connection with the conversion and reorganization, 3,636,875 shares of common stock, par value $0.01 per share, of the Malvern Bancorp-New, were sold in a subscription offering to certain depositors of the Bank and other investors for $10 per share, or $36.4 million in the aggregate, and 2,921,598 shares of common stock were issued in exchange for the outstanding shares of common stock of the former federally chartered mid-tier holding company for the Bank, Malvern Federal Bancorp, Inc. (the “Mid-Tier Holding Company”) held by the “public” shareholders of the Mid-Tier Holding Company (all shareholders except Malvern Federal Mutual Holding Company). Each share of common stock of the Mid-Tier Holding Company was converted into the right to receive 1.0748 shares of common stock of the Malvern Bancorp-New in the conversion and reorganization. As a result of the stock offering and reorganization, the Company had $56.7 million of subscriptions, which were held in a deposit escrow account at the Bank, at September 30, 2012. Upon completion of the stock offering and the exchange, 6,558,473 shares of Malvern Bancorp-New common stock were issued and outstanding. The Company is a Pennsylvania chartered corporation which owns all of the issued and outstanding shares of the Bank’s common stock, the only equity securities which the Bank has issued.While the Company is authorized to pursue all activities permitted by applicable laws and regulations for savings and loan holding companies, the Company’s only business activity to date has been holding all of the outstanding common stock of Malvern Federal Savings.The Company does not own or lease any property, but instead uses the premises, equipment and furniture of the Bank.At the present time, the Company employs only persons who also are officers of Malvern Federal Savings to serve as officers of the Company.The Company also uses the Bank’s support staff from time to time.These persons are not separately compensated by the Company. 1 Table of Contents The Company is the successor to the Mid-Tier Holding Company and references to Malvern Bancorp-New or the Company include reference to the Mid-Tier Holding Company where applicable. Malvern Federal Savings is a federally chartered community-oriented savings bank which was originally organized in 1887 and is headquartered in Paoli, Pennsylvania.The Bank currently conducts its business from its headquarters and eight full service financial center offices. The Bank is primarily engaged in attracting deposits from the general public and using those funds to invest in loans and investment securities.The Bank’s principal sources of funds are deposits, repayments of loans and investment securities, maturities of investments and interest-bearing deposits, other funds provided from operations and wholesale funds borrowed from outside sources such as the Federal Home Loan Bank (“FHLB”) of Pittsburgh.These funds are primarily used for the origination of various loan types including single-family residential mortgage loans, commercial real estate mortgage loans, construction and development loans, home equity loans and lines of credit and other consumer loans.The Bank derives its income principally from interest earned on loans, investment securities and, to a lesser extent, from fees received in connection with the origination of loans and for other services. Malvern Federal Savings’ primary expenses are interest expense on deposits and borrowings, provisions for loan losses, and general operating expenses.Funds for activities are provided primarily by deposits, amortization of loans, loan prepayments and the maturity of loans, securities and other investments and other funds from operations. Prior to July 2011, the Bank, the Mid-Tier Holding Company and the Mutual Holding Company were regulated by the Office of Thrift Supervision (the “OTS”). As a result of the Dodd-Frank Wall Street Reform and Consumer Protection Act, the OTS was eliminated and, as of July 21, 2011, the regulatory oversight functions and authority of the OTS related to the Bank were transferred to the Office of the Comptroller of the Currency (the “OCC”) and the regulatory oversight functions and authority of the OTS related to the Mid-Tier Holding Company and Mutual Holding Company, whichwere savings and loan holding companies, and now the Company, as the new savings and loan holding company for the Bank, were transferred to the Board of Governors of the Federal Reserve System (the “Federal Reserve Board” or the “FRB”). See “–Regulation - General” and “–Regulation - Recently Enacted Regulatory Reform.” The Bank is an active originator of residential home mortgage loans in our market area.Historically, Malvern Federal Savings was a traditional thrift institution which emphasized the origination of loans secured by one-to four-family, or “single-family” residential real estate located in its market area.Approximately eight years ago, we decided to focus on increasing our originations of loans secured by non-residential or commercial real estate loans as well as construction and development loans and home equity loans and lines of credit.Such loans are deemed attractive due to their generally higher yields and shorter anticipated lives compared to single-family residential mortgage loans.However, commercial real estate loans, construction and development loans and home equity loans and lines of credit are all deemed to have a higher risk of default than single-family residential mortgage loans. The increase in our non-performing assets and in light of the increased risk represented by commercial real estate loans and construction and developments loans, we generally ceased originating any new construction and development loans in October 2009, with certain exceptions, and we ceased originating new commercial real estate loans in August 2010.In October 2010, the Mid-Tier Holding Company, the Bank and the Mutual Holding Company entered into Supervisory Agreements (the “Supervisory Agreement(s)”) with the OTS.As discussed above, the regulatory functions of the OTS have been transferred to the OCC, in the case of the Bank, and the FRB in the case of the Company.Among other things, the terms of the Supervisory Agreements which remain in effect: ● prohibit us from making or acquiring any new commercial real estate loans and/or commercial and industrial loans without the prior written non-objection of the OCC; ● required us to develop a plan to reduce our problem assets; 2 Table of Contents ● required us to develop enhanced policies and procedures for identifying, monitoring and controlling the risk associated with concentrations of commercial real estate loans; ● required that an independent third party undertake reviews of our commercial real estate loans, construction and development loans, multi-family residential mortgage loans and commercial loans not less than once every six months; and ● prohibit the Company from declaring or paying dividends or making any other capital distributions, such as repurchases of common stock, without the prior written approval of the FRB. In addition, as a result of the Supervisory Agreements, Malvern Federal Savings is subject to certain additional restrictions pursuant to regulations of the OTS, including the following: ● the Bank must limit its asset growth in any quarter to an amount which does not exceed the net interest credited on deposit liabilities during the quarter, unless otherwise permitted by the OCC (and, previously, the OTS); ● the Bank is required to provide the OCC (and, previously, the OTS) with prior notice of any new director or senior executive officer; and ● the Bank may not enter into, renew, extend or revise any contractual arrangements related to compensation or benefits with any director or officer without receiving prior written non-objection from the OCC (and, previously, the OTS). For additional information, see “- Regulation – The Supervisory Agreements.” Our headquarters is located at 42 East Lancaster Avenue, Paoli, Pennsylvania, and our telephone number is (610) 644-9400.We maintain a website at www.malvernfederal.com and we provide our customers with on-line banking and telephone banking services.The Company’s annual reports on Form 10-K, quarterly reports on Form10-Q, current reports on Form 8-K and other documents filed by the Company with the Securities and Exchange Commission (“SEC”) are available free of charge on the Company’s website under the Investor Relations menu.Such documents are available on the Company’s website as soon as reasonably practicable after they have been filed electronically with the SEC.The information presented on our website, currently and in the future, is not considered to be part of this document, or any document, incorporated by reference in this document. Market Area and Competition We conduct business from our corporate headquarters in Paoli, Pennsylvania, seven financial center offices located in Chester County, Pennsylvania and one financial center office in Delaware County, Pennsylvania.Our headquarters office is in Paoli, Pennsylvania, approximately 25 miles west of the City of Philadelphia.In addition to Chester County, our lending efforts are focused in neighboring Montgomery County and Delaware County, both of which are also in southeastern Pennsylvania.To a lesser extent, we provide services to other areas in the greater Philadelphia market area. We face significant competition in originating loans and attracting deposits.This competition stems primarily from commercial banks, other savings banks and savings associations and mortgage-banking companies.Within our market area, we estimate that more than 73 other banks, credit unions and savings institutions are operating.There are several larger commercial banks which have a significant presence in our market area including Wells Fargo Bank, PNC Financial, TD Bank and Susquehanna Bank.We face additional competition for deposits from short-term money market funds and other corporate and government securities funds, mutual funds and from other non-depository financial institutions such as brokerage firms and insurance companies. 3 Table of Contents Lending Activities General.At September 30, 2012, our net loan portfolio totaled $457.0 million or 64.2% of total assets.Historically, our principal lending activity has been the origination of loans collateralized by one- to four-family, also known as “single-family” residential real estate loans located in our market area. In light of the increased levels of our non-performing and problem assets, we have taken certain actions, commencing in the fiscal year ended September 30, 2010, in an effort to strengthen and enhance our loan underwriting policies and procedures and our loan administration and oversight policies and procedures.We have revised both our consumer loan policy and our commercial loan policy to strengthen certain of our minimum loan-to-value (“LTV”) ratios, maximum gross debt ratios and minimum debt coverage ratio policy requirements.We have invested in and implemented software which facilitates our ability to internally review and grade loans in our portfolio and to monitor loan performance.During the fiscal year ended September 30, 2011, we established a Credit Review Department.The primary focus of the Credit Review Department to date has been the resolution of our non-performing and other problem assets.However, the Credit Review Department also participates in the loan underwriting and credit administration function.Our Chief Credit Officer, who heads the Credit Review Department, also is the Chairman of the Malvern Federal Savings Bank Loan Committee. In addition, due to the increased risk associated with such loans, during fiscal 2010, we discontinued, with certain exceptions, the origination of any new commercial real estate loans and construction and development loans. Pursuant to the terms of the Supervisory Agreement, we may not make, invest in or purchase any new commercial real estate loans and/or commercial and industrial loans without the prior written non-objection of the OCC, other than with respect to any refinancing, extension or modification of an existing commercial real estate or commercial and industrial loan where no new funds are advanced.With respect to our consumer loans, which consist primarily of home equity lines of credit and second mortgage loans, we also have ceased offering certain products which we deemed to be of higher risk, including second mortgage loans on non-owner occupied or investment properties, second mortgage “bullet” loans, which were amortized over 30 years but had a 15 year term, and no income/no asset (“NINA”) loans. The types of loans that we originate are subject to federal and state law and regulations.Interest rates charged by us on loans are affected principally by the demand for such loans and the supply of money available for lending purposes and the rates offered by our competitors.These factors are, in turn, affected by general and economic conditions, the monetary policy of the federal government, including the Federal Reserve Board, legislative tax policies and governmental budgetary matters. 4 Table of Contents Loan Portfolio Composition.The following table shows the composition of our loan portfolio by type of loan at the dates indicated. September 30, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Residentialmortgage $ % $ % $ % $ % $ % Construction andDevelopment: Residential andcommercial Land loans Total constructionand development loans Commercial: Commercial realestate Multi-family Other Total commercialloans Consumer: Home equity linesof credit Second mortgages Other Total consumer loans Total loans % Deferred loancosts net Allowance for loanlosses ) Loans receivable,net $ 5 Table of Contents The following table shows the composition of our loan portfolio by fixed- and adjustable-rate at the dates indicated. September 30, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Fixed-Rate Loans: Residential mortgage $ % $ % $ % $ % $ % Construction and Development: Residential and commercial Land loans Total fixed-rate construction and development loans Commercial: Commercial real estate Multi-family Other Total fixed-rate commercial loans Consumer: Home equity lines of credit Second mortgages Other Total fixed-rate consumer loans Total fixed-rate loans $ Adjustable-Rate Loans: Residential mortgage $ % $ % $ % $ % $ % Construction and Development: Residential and commercial Land loans Total adjustable-rate construction and development loans Commercial: Commercial real estate Multi-family Other Total adjustable-rate commercial loans Consumer: Home equity lines of credit Second mortgages 32 Other Total adjustable-rate consumer loans Total adjustable-rate loans $ % $ % $ % $ % $ % Total loans $ % $ % $ % $ % $ % 6 Table of Contents Loan Maturity. The following table presents the contractual maturity of our loans at September 30, 2012.The table does not include the effect of prepayments or scheduled principal amortization.Loans having no stated repayment schedule or maturity and overdraft loans are reported as being due in one year or less. Construction and Development Commercial Consumer Residential Mortgage Residential and Commercial Land
